Title: To James Madison from Albert Gallatin, 18 May 1809
From: Gallatin, Albert
To: Madison, James


Dear Sir
May 18th 1809
I return the message with some general observations, but can offer nothing more precise, having an incipient intermittent [fever] very unpropitious to sound criticism & to correctness of expression. Respectfully Your obedt. Servt.
Albert Gallatin
 
The conciliatory dispositions of the U. S.—spirit of accommodation always felt by this Govt.—promptitude & cordiality shewn by us &ca. This treble repetition of the same idea, tho’ presented in the three paragraphs under different aspects, has to me the appearance of laying too much stress on it as a merit on our part. On the other hand, the leading cause of the arrangement, vizt. that the offers of the British Govt. accorded with the provision made by the act of Congress, & that there was in fact little discretion in the Executive on the occasion, is not made Sufficiently prominent. And I also think that the allusion to former measures, as expressed by the words “an auspicious result of the course pursued &ca,” is not sufficiently explicit & may not be generally understood.

Financial paragraph
The whole amount of the Eight per cent Stock still due by the U. S. & amounting to 5,300,000 dollars, had been reimbursed on the last day of the year 1808. And there remained in the Treasury on the first day of April last a sum exceeding nine millions & a half of Dollars. This, together with the receipts of this year on account of former revenue bonds will probably be nearly if not altogether sufficient to defray the expenses of the year. But the suspension of commerce & the consequent decrease of importations during the last twelve months will necessarily cause a great diminution in the receipts of the year 1810. It is probable that a loan will be necessary to defray the expenses of that year; after which, should our foreign relations remain undisturbed, the revenue will again be more than commensurate to all the expenditures.

Navy & Army
Will it not be proper to suggest a reduction, on the grounds both of cessation of the causes which produced the encrease, & of the state of the finances? The navy appropriation was near 3 millions of dollars—the objects, enforcing embargo, employing seamen, protecting commerce—all now at an end—no utility whatever; & no expense less justifiable has ever been authorised since the commencemt. of this Government. All I ask however, is that Congress should repeal the absurd law forced by Giles & Smith on the house; so that the discretion should rest with the President to employ or not to employ the vessels & men; by which we would be enabled at once to get rid of that profligate excrescence. As to the army I feel less anxiety, because there may be some use for the men & because the expense there has always been kept within decent bounds. Yet the encrease is beyond our wants if we have no English war and of no use in case of French war. It must be remembered that in this, as well as in the Navy department, we have trebled the establishment & annual expense within these 18 months. What the reduction should be I do not pretend to say; but a natural one offers itself & has been suggested by Rodney, vizt. to the number of men actually inlisted, discharging the supernumerary officers, which will be a good riddance as you may now select & preserve the best.
I was writing this & getting the better of my fever; (for it is con amore that I expatiate on naval & military reductions) when I received your message’s last part. Its general style on those two points I think of course too favorable to the establishments, & more said than is necessary. Yet I wish to be understood as not proposing any thing more on your part, than suggesting to Congress whether the laws in relation to both points are not, under the change of circumstances, susceptible of modifications.
The enclosed letter from Rodney shews his coincidence with me on those two points, (which, by the bye, is the reason why he is represented as wanting talents), and gives the name of a proper successor for the office of Marshal in Delaware.
Once more Your’s respectfully & affectionately—
